Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on February 17, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 5, 7, 9, 11, 14, and 16 are currently pending and have been examined.  Claims 1, 9, 14, and 16 have been amended.  Claims 2-4, 6, 8, 10, 12-13, 15, and 17 have been canceled.  
The previous rejection of claims 13, 15, and 17 under 35 USC 112(b) has been withdrawn.  
The previous rejection of claims 1-17 under 35 USC 101 has been withdrawn.  Examiner’s Note:  The Examiner notes that the listing of claims filed on February 17, 2021, failed to include claim 15.  Applicants’ Reply dated February 17, 2021 (hereinafter “Applicants’ Reply”), states that claim 15 has been canceled.  However, for clarity of the record, all the canceled claims should be listed in every listing of claims.  

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 112(a) have been fully considered and they are partially persuasive.  Regarding the convolutional neural network models AlexNet, GoogleNet, and CaffeNet, the Examiner notes that these constitute applicant admitted prior art.  
Regarding the rejection of claim 1 under 35 USC 112(a), Applicants argue at page 4 of Applicants’ Reply that paragraph [0033] of Applicants’ originally filed specification provides an explanation of “combining the generated feature vectors for each object.”  The Examiner respectfully disagrees.  Paragraph [0033] of Applicants’ originally filed specification indicates “An ensemble 36 of ConvNets 30 is built by creating a new feature vector 38 as a linear combination of the features generated in each of the ConvNets 30.”  However, this does not contain any details as to how the vectors from different models are combined, what constants are chosen, how they are chosen, etc.  Thus, the rejection is maintained.
Further, Applicants argue at page 4 of Applicants’ Reply that paragraph [0033] of Applicants’ originally filed specification provides an explanation of “algorithms to find similarity.”  The Examiner respectfully disagrees.  The full text of paragraph [0033] states: “An ensemble 36 of ConvNets 30 is built by creating a new feature vector 38 as a linear combination of the features generated in each of the ConvNets 30. With the set of feature vectors 12 (or ensemble vectors 38), the DML engine 18 uses a similarity measure to generate a ranking 40. For example, the DML engine 18 can train a K-nearest neighbors (KNN) model 68 (e.g., by applying a Ball Tree or KD tree) to all vectors 12. Given the size of the dataset 
The previous rejection of claims 13, 15, and 17 under 35 USC 112(b) has been withdrawn in view of the cancellation of claims 13, 15, and 17.
The previous rejection of claims 1-17 under 35 USC 101 has been withdrawn in view of Applicants’ amendments.  The Examiner notes that the claims do not recite any judicial exception enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance or the MPEP.
Applicants’ arguments regarding the rejections under 35 USC 102(a)(2) and 35 USC 103 have been fully considered but they are not persuasive.  The Examiner notes Applicants’ examples of the operation of Rybakov’s invention on page 5 of Applicants’ Reply but these examples appear to be directed to possible results in Rybakov rather than patentable distinctions between the limitations recited in the instant claims and Rybakov.  For example, Applicants discuss the alleged segmenting by Rybakov as an alleged difference between Rybakov and the instant application but do not indicate any patentable distinctions between the limitations in the instant claims and Rybakov.
Applicants’ argue at pages 6-7 of Applicants’ Reply that, regarding claim 9, that the “idea of style for Rybakov is based on the item, and includes elements of a 
Applicants argue at page 7 of Applicants’ Reply that, regarding claim 5, Rybakov does not disclose “an equivalent history matrix, where existing items replace the items out of inventory using the similarity based on style, and then use this matrix to generate the recommendation.”  The Examiner respectfully notes that claim 5 recites “using an equivalent history matrix to generate a recommendation based on a current catalogue of items.”  Applicants reference paragraph [0040] of the specification to describe the equivalent history matrix.  The Examiner notes that paragraph [0040] indicates “The FAS engine 10 generates and updates an equivalent history matrix 92 that is a matrix containing user interactions on the equivalent/similar/complementary products.”  Claim 5 does not recite anything regarding existing items replacing items out if inventory based on style similarity.  Applicants’ arguments appear to be directed to the facets of the operation of the invention which are not explicitly claimed.  The Examiner must give claim limitations the broadest reasonable interpretation in light of the specification but must not import claim limitations from the specification.  The Examiner notes that Rybakov discloses a relation graph that is generated using relationships between items in the images that can be weighted or scored based on various factors including purchases or views by users.  (See Rybakov, col. 5, lines 40-67).  
Applicants argue at page 7 of Applicants’ Reply that one difference between Shaji and the instant application is that “Shaji just uses one Neural network, whereas in the claimed invention a plurality of neural networks are used as an ensemble.”  The Examiner respectfully disagrees.  As the Examiner has cited in the previous Office Action and below, Shaji discloses at paragraph [0058] that the neural network in Shaji includes a stack of filters including convolutional filters, i.e., that multiple convolutional filters are used.  Thus, Shaji discloses this feature.
Applicants further argue at page 7 of Applicants’ Reply that “Shaji uses a model to generate an aesthetic score to rank new images bases on this aesthetic score.”  The Examiner respectfully notes that this is an example of a possible result in Shaji but is not directed to any patentable distinctions between the limitations recited in the claims and Shaji.
Applicants’ remaining arguments have been fully considered but they have either been addressed above or they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 9, 11, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “combining the generated feature vectors for each object obtained from the ensemble of convolution neural networks.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants’ actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the generated feature vectors are combined.  Applicants’ failure to disclose any meaningful structure or algorithm that combines the feature vectors raises questions as to whether Applicants truly had possession of these features at the time of filing.
Further, claim 1 recites “generating similarity measures for the combined feature vectors.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants’ actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the similarity measures are generated.  It is noted that this is not an enablement rejection.  Applicants’ failure to disclose any meaningful structure or algorithm that generates the similarity measures raises questions as to whether Applicants truly had possession of these features at the time of filing.
Claims 14 and 16 are rejected for similar reasons.
Claims 5, 7, 8, and 11 inherit the deficiencies of claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “each of the models comprising a convolutional neural network (CNN) that defines an ensemble of convolution neural networks.”  This limitation is unclear.  Is this saying that each model comprises a CNN that defines more CNNs?  If so, what does this actually mean?  Or is this saying that each model is a CNN that defines an ensemble of feature vectors?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that each model is a CNN that defines an ensemble of feature vectors.
Further, claim 1 recites “combining the generated feature vectors for each object obtained from the ensemble of convolution neural networks.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the generated feature vectors for each object.”  Instead, the feature vectors are “for each image,” i.e., each image has multiple feature vectors.  In light of this antecedent basis issue, it is unclear what is meant by “combining the generated feature vectors for each object.”  Further, in light of the uncertainty regarding the “ensemble of convolutional neural networks” discussed above, it is unclear what is meant by obtaining each object from this ensemble.  For purposes of examination and in light of all these uncertainties, the Examiner is assigning little patentable weight to this portion of claim 1 and is interpreting this portion of claim 1 as reciting “combining the generated feature vectors.”  
Further, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As discussed above, the disclosure does not disclose any meaningful structure/algorithm to combine the feature vectors.
Further, claim 1 recites “generating similarity measures for the combined feature vectors.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As discussed above, the disclosure does not disclose any meaningful structure/algorithm to generate the similarity measures.  
Further, it is unclear what these similarity measures represent.  If the feature vectors have been combined, i.e., into one vector, what are the similarities measured between?  Or does this mean generating similarity measures between the combined feature vector and the feature vectors stored in the database?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting generating similarity measures between the combined feature vectors and the stored feature vectors.
Further, claim 1 recites “storing the feature vectors to enable the features to be searched, filtered or retrieved.”  First, there is insufficient antecedent basis for “the features.”  Further, it is unclear if the limitation “to enable” is intended to be a positively recited element of the claim, i.e., in order to infringe the claim, must the features be searched, filtered or retrieved or must they merely be capable of being searched, filtered, or retrieved?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 1.
Claims 14 and 16 are rejected for similar reasons.
Claims 5, 7, 8, and 11 inherit the deficiencies of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 5, 7, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0098844 A1 to Shaji et al. (hereinafter “Shaji”), in view of US 9,881,226 B1 to Rybakov et al. (hereinafter “Rybakov”).
Claims 1, 14, and 16:  Shaji discloses a method for “receiving an image” and “executing a neural network on the image to generate learned features.”  (See Shaji, at least Abstract).  Shaji further discloses a processor, memory, and an interface (See Shaji, at least para. [0055], remote device includes a network interface for transmitting and receiving data, a processor, and a memory).  Shaji further discloses:
obtaining one or more images associated with corresponding one or more objects (See Shaji, at least para/ [0057], an image is retrieved either from stored images, from a user supplying the image from a user device, or the user selecting an image; FIG. 13 and associated text, image may be of a dog with a people and a chair); 
passing each image through a plurality of models to generate feature vectors for each image (See Shaji, at least para. [0058], neural network is executed on the image to generate features; neural network includes a stack of filters including convolutional filters; para. [0061], features are encoded into a feature vector; para. [0062], features are determined for each region using a plurality of scales), each of the models comprising a convolutional neural network (CNN) that defines an ensemble of convolution neural networks (See Shaji, at least para. [0058], neural network is executed on the image to generate features; neural network includes a stack of filters including convolutional filters);
combining the generated feature vectors for each object obtained from the ensemble of convolution neural networks (See Shaji, at least para. [0061], manually selected features are encoded into a high-dimensional feature vector and then concatenated/combined with the learned features/feature vectors generated from executing the neural network to obtain this concatenated feature vector).	
Shaji does not expressly disclose generating similarity measures for the combined feature vectors; storing the feature vectors to enable the features to be searched, filtered or retrieved; and receiving a query or request based on a first object, and searching stored feature vectors to return an equivalent, similar, or complementary object, wherein the equivalent, similar, or complementary object is determined based on a style associated with both the first object and the complementary object.
However, Rybakov discloses that, “[i]nstead of generating recommendations for an item based on item type or category, a relation graph can be consulted that enables other items to be recommended that are related to the item in some way, which may be independent of the type or category of item.”.  (See Rybakov, at least Abstract).  Rybakov further discloses that “the relation graph can be consulted to recommend products that other people have obtained with the item 
generating similarity measures for the combined feature vectors (See Rybakov, at least col. 5, lines 35-40, similarity scores can be calculated based on the distance between feature descriptors and the one or more candidate content feature descriptors; similarity scores are used to build a relationship graph); 
storing the feature vectors to enable the features to be searched, filtered or retrieved (See Rybakov, at least col. 5, lines 35-40, relation graph is built from the similarity scores between the feature descriptors;  col. 10, lines 38-50, collection contains content and associated descriptors; when  a query is received, a set of query descriptors are determined for the query; similarity scores are calculated based on the distance between the one or more query descriptors and the descriptors from the catalog; a set of nearest content descriptors may be selected; the corresponding content is presented as being similar to the query content); and 
receiving a query or request based on a first object, and searching stored feature vectors to return an equivalent, similar, or complementary object (See Rybakov, at least col. 19, lines 28-40, request is received to identify images in the collection that are visually similar to a query image; col. 10, lines 38-50, when  a query is received, a set of query descriptors are determined for the query; , wherein the equivalent, similar, or complementary object is determined based on a style associated with both the first object and the complementary object (See Rybakov, at least col. 5, lines 40-67, images are analyzed and relation graph is generated using relationships between items in the images; relationships can be weighted or scored based on various factors including whether the items are of the same style; col. 10, lines 38-50, when  a query is received, a set of query descriptors are determined for the query; similarity scores are calculated based on the distance between the one or more query descriptors and the descriptors from the catalog; a set of nearest content descriptors may be selected; the corresponding content is presented as being similar to the query content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image analysis system and method of Shaji the ability of generating similarity measures for the combined feature vectors; storing the feature vectors to enable the features to be searched, filtered or retrieved; and receiving a query or request based on a first object, and searching stored feature vectors to return an equivalent, similar, or complementary object, wherein the equivalent, similar, or complementary object is determined based on a style associated with both the first object and the complementary object as disclosed by Rybakov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide more valuable recommendations that increase the likelihood of a conversion in situations where “past user behavior, performance, or other such data is not available for the user on a current session.” (See Rybakov, at least col. 3, lines 30-60).
Claims 14 and 16 are rejected for similar reasons.
Claim 5:  The combination of Shaji and Rybakov discloses all the limitations of claim 1 discussed above.
Shaji does not expressly disclose using an equivalent history matrix to generate a recommendation based on a current catalogue of items.
However, Rybakov discloses using an equivalent history matrix to generate a recommendation based on a current catalogue of items (See Rybakov, at least col. 5, lines 40-67, images are analyzed and relation graph is generated using relationships between items in the images; relationships can be weighted or scored based on various factors including common purchases or views by other users; col. 10, lines 38-50, when  a query is received, a set of query descriptors are determined for the query; similarity scores are calculated based on the distance between the one or more query descriptors and the descriptors from the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image analysis system and method of Shaji the ability of using an equivalent history matrix to generate a recommendation based on a current catalogue of items as disclosed by Rybakov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide more valuable recommendations that increase the likelihood of a conversion in situations where “past user behavior, performance, or other such data is not available for the user on a current session.” (See Rybakov, at least col. 3, lines 30-60).
Claim 7:  The combination of Shaji and Rybakov discloses all the limitations of claim 1 discussed above.
Shaji does not expressly disclose detecting an interaction between a user and a first merchant site and generating a recommendation related to the first merchant site using the stored feature vectors.
However, Rybakov discloses detecting an interaction between a user and a first merchant site and generating a recommendation related to the first merchant site using the stored feature vectors (See Rybakov, at least col. 2, lines 35-40, user is a user of an electronic marketplace that has requested a page of content .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image analysis system and method of Shaji the ability of detecting an interaction between a user and a first merchant site and generating a recommendation related to the first merchant site using the stored feature vectors as disclosed by Rybakov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide more valuable recommendations that increase the likelihood of a conversion in situations where “past user behavior, performance, or other such data is not available for the user on a current session.” (See Rybakov, at least col. 3, lines 30-60).
Claim 9:
Shaji does not expressly disclose detecting an interaction between a user and a first merchant site and generating said recommendation related to a second merchant site using the stored feature vectors.
However, Rybakov discloses detecting an interaction between a user and a first merchant site and generating said recommendation related to a second merchant site using the stored feature vectors (See Rybakov, at least col. 2, line 36 to col. 3, line 15, user has requested a page of content corresponding to a jacket of interest to the user that includes an option to purchase the jacket and it is displayed to the user; display also includes an advertisement obtained from a third party displayed along with the content (i.e., the jacket); advertising may be selected based upon various factors including information about the object of interest or information for similar objects that may be of interest to the user; displayed to the user in a mobile app on a portable computing device of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image analysis system and method of Shaji the ability of detecting an interaction between a user and a first merchant site and generating said recommendation related to a second merchant site using the stored feature vectors as disclosed by Rybakov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would 
Claim 11:  The combination of Shaji and Rybakov discloses all the limitations of claim 1 discussed above.
Shaji does not expressly disclose detecting interactions between a first merchant site and a plurality of users; and generating a recommendation for one of the users based on a similarity between at least two of the users.
However, Rybakov discloses detecting interactions between a first merchant site and a plurality of users (See Rybakov, at least col. 4, lines 35-41, responses to recommendations presented to users is monitored and is used to adjust the weighting of the recommendation rankings); and generating a recommendation for one of the users based on a similarity between at least two of the users (See Rybakov, at least col. 5, lines 40-67, images are analyzed and relation graph is generated using relationships between items in the images; relationships can be weighted or scored based on various factors including common purchases or views by other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image analysis system and method of Shaji the ability of detecting interactions between a first merchant site and a plurality of users; and generating a recommendation for one of the users based on a similarity between at least two of the users as disclosed by Rybakov .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625